Citation Nr: 1754905	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  17-13 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick, Ltd.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military air service from June 1972 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In a March 9, 2017 written correspondence,  the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing.  However, in an April 2017 statement, the Veteran withdrew his request for a hearing in writing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran has an acquired psychiatric disability, to include PTSD and MDD that is etiologically related to an in-service trauma.  


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD and MDD, was incurred in active service.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has an acquired psychiatric disability, including depression, related to his active service.  Specifically, the Veteran asserts that he suffers from depression and anxiety as a result of an episode of military sexual trauma.  The Veteran reported that while drinking with fellow servicemen in approximately June 1972, he was drugged and sexually assaulted by men in his unit.

Service personnel records (SPRs) are silent for reports of an in-service physical or sexual trauma.  Additionally, service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of a psychiatric disability while the Veteran was in active service.  Further, there is no indication from the STRs that the Veteran received any treatment for a physical or sexual assault while he was in active service.  The Veteran has stated that he reported the in-service assault to multiple superior officers, who the Veteran contends all told him to remain silent or dismissed his allegations as untrue.

The evidence of record includes a May 2017 private opinion from Dr. C.M., a licensed psychologist.  At the time of examination, the Veteran reported having been the victim of an in-service sexual assault.  He reported that he was either dismissed by his superior officers as lying or advised to keep the incident to himself.  He attributed the onset of depression to this inaction and perceived mistreatment.  He reported coping with depression with the use of illegal substances for which he was ultimately discharged from service, furthering his feelings of depression.  Dr. C.M. documented a history of mental health struggles, including significant bouts of depression immediately following discharge from the service.  The Veteran endorsed symptoms of depression, including disturbances in sleep and concentration, fatigue and loss of interest.  Upon objective examination, the Veteran was described as responsive with a flat affect.  Dr. C.M. opined that the Veteran's symptoms of PTSD were as least as likely as not due to the military sexual assault which the Veteran reported. 

The Board acknowledges that there is no supporting documentation of the Veteran's in-service sexual trauma.  However, when the PTSD stressor is physical or sexual assault in service, credible supporting evidence may consist of a medical opinion based on a review of the evidence that the personal assault occurred.  38 C.F.R. § 3.304 (f)(3) (2017).

The Board finds that the medical opinion from the Veteran's private provider is adequate to establish that the Veteran's suffered a sexual assault while in active service and that he has a current diagnosis of a psychiatric disability related to the in-service sexual trauma.   In this regard, the opinion from the private mental health treatment provider is adequate because the examiner thoroughly discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the opinion provided by the Veteran's private treatment provider is the most probative evidence of record.

In sum, the Board concedes that the Veteran was the victim of sexual assault and while in active service.  The evidence of record shows that the Veteran has been diagnosed with a psychiatric disability as a result of the in-service sexual trauma.  Therefore, the Board concludes that the preponderance of the evidence is for this claim and entitlement to service connection for a psychiatric disability, to include PTSD and MDD is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD and MDD is granted.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


